I join those who have spoken before me in congratulating you, Mr. President, on your well- deserved election to preside over the General Assembly at its seventieth session. Your election is a fitting tribute to your distinguished political career, having served as Foreign Minister and Finance Minister of your country, and recently as Speaker of the Danish Parliament. It is also a reflection of the high regard that the Assembly has for your great country, Denmark. I would like to assure you of my country’s full support and cooperation in discharging your duties and responsibilities.
I also wish to pay tribute to your predecessor, Mr. Sam Kutesa, Minister for Foreign Affairs of the Republic of Uganda, for the outstanding manner in which he steered the affairs of the Assembly at its sixty- ninth session. Indeed, that great son of the African soil has done us proud.
I also wish to express a well-deserved word of appreciation for Secretary-General Ban Ki-moon and his staff for their dedicated service and efforts in promoting the ideals and principles of the United Nations. I also commend you, Mr. President, and the President of the General Assembly at its sixty- ninth session, as well as the Secretary-General, for the excellent work culminating in the adoption of the post-2015 development agenda (resolution 70/1) and the 17 Sustainable Development Goals (SDGs) with their 169 targets. We sincerely hope that reliable mechanisms will ensure the availability of the means of implementation and follow-up. It was the failure to have
15-29437 3/26

A/70/PV.17 29/09/2015
such mechanisms that was responsible for the shortfalls in the implementation of the Millennium Development Goals.
My delegation welcomes the theme of this session, “The United Nations at 70: the road ahead for peace, security and human rights”. The United Nations at 70 not only has withstood the test of time, but has evolved and become a strong Organization. I am glad we all agree that much has been achieved in the past seven decades. Equally, we agree that not everything that the founding fathers envisaged the United Nations could do has been done satisfactorily. The United Nations has succeeded in preventing another world war, but the challenges of preserving world peace and security remain. Inter- and intra-State conflicts and wars are many and on the increase. Terrorism has become a serious global threat. There are still too many people who live in conditions of abject poverty, squalor and deprivation in a world of unprecedented wealth.
Unlike 70 years ago, today there is better understanding, cooperation and partnership among countries and organizations in preserving peace and security. It is easier today for the world to come together to promote peace than it was before. As a matter of fact, most of the conflicts we are witnessing today are being handled, first and foremost, by regional and subregional organizations. The United Nations therefore must seek to forge strategic partnerships with such organizations. By taking advantage of the knowledge they have of the history and nature of the crises, key players and cultures of the people involved, it would be more successful in managing and resolving conflicts. Where and when appropriate, the United Nations should invest in strengthening the capacity of those organizations and their member States in anticipating, detecting, preventing, managing and resolving conflicts. I am of the view that such capacity is urgently needed in Africa.
We highly commend the President of the General Assembly at its sixty-ninth session and the Chair of the intergovernmental negotiations on reform of the Security Council for their efforts. It is the wish of the majority of Member States to see an acceleration of the negotiation process during the current session. For the Security Council to remain what it was 70 years ago is incomprehensible and, to say the least, unacceptable. It is high time that the demands of the majority of the Member States be heard and heeded. We must be mindful of the fact that the credibility of the United Nations depends upon a more agile, representative
and responsive Security Council. Let us all muster the courage and political will to accomplish that long-overdue task for the sake of the Organization. In the meantime, we must continue to support the revitalization of the work of the General Assembly.
Peacekeeping operations remain one of the most dependable instruments for promoting world peace and security. I believe that they will remain so for many years to come. I am told that there are approximately 125,000 men and women deployed in 16 peacekeeping missions across the world. Tanzania is proud to have contributed 1,322 of those gallant people, who often serve under challenging conditions. Sometimes they are compelled to serve in places where there is little or no peace to keep. Tanzania stands ready to contribute more, whenever and wherever requested to do so.
We cannot talk about the security challenges of today without mentioning terrorism — a security challenge about which the United Nations and the entire international community must remain vigilant in the coming decade. While reiterating our strongest condemnation of terrorism in all its forms and manifestations, we believe that there is an urgent need to bolster efforts at all levels for fighting that scourge. Collectively, we must aspire to improve our preparedness, collaboration and response to the threat we face.
The Ebola outbreak in West Africa in the past year is a stark reminder of how dangerous epidemics can be and how vulnerable we are as nations and peoples. More than 11,000 people lost their lives, including citizens of the United States and Spain, and approximately 28,000 were infected. The economies of Liberia, Guinea and Sierra Leone were devastated. Economic activities and services almost ground to a halt, thereby causing enormous losses to the economies of the three countries. The World Bank estimates that they lost about $2.2 billion in gross domestic product as a result. Approximately 7,000 children lost their parents, and half a million people became food-insecure. More than 5 million children lost valuable schooling and skills- development time. Mammoth recovery efforts are required to get those economies and societies back to where they were before the outbreak. Unfortunately, many countries in Africa also suffered, irrespective of how distant those countries were from the three primarily affected countries. The tourism industry is a case in point: it is suffering throughout Africa.
4/26 15-29437

29/09/2015 A/70/PV.17
The biggest lesson from the handling of the Ebola outbreak in West Africa is that the world needs to be better prepared to prevent and respond to epidemics in future. That was not the case for the Ebola outbreak in West Africa. In that regard, we should all commend the Secretary-General for his wise decision to establish the High-level Panel on the Global Response to Health Crises to make recommendations on how the world can better respond to public-health emergencies of global concern in the future. I was given the honour of chairing the Panel. It is premature for me to report anything substantive now to the General Assembly. We will complete our work in December, and I am sure our report will be brought before the Assembly for information and action. We look forward to the Assembly’s support.
Tanzania welcomes the historic and momentous decision taken by the United States of America and the Republic of Cuba to restore diplomatic relations and reopen embassies in Washington, D.C., and Havana. We join the people of Cuba and the people of the United States in celebrating that landmark achievement. We commend President Barack Obama and President Raúl Castro Ruz for their bold and courageous leadership. The two leaders and countries have proved to all of us the power of dialogue in finding solutions even when the differences are deep-rooted and the conflicts long- standing. We extend best wishes to our United States and Cuban friends as they open a new chapter in their bilateral relations. We hope that the United States will lift the remaining economic sanctions and appeal to it to do so. The sanctions have condemned the people of Cuba to untold socioeconomic hardships, poverty and misery for the past 50 years.
In the same vein, it is our wish that Israel and Palestine would resume dialogue so that their long- standing conflict can be resolved peacefully. It is high time that the pain and suffering endured by the people of Palestine over many decades be brought to an end. It is about time that the people of Israel lived peacefully and harmoniously with their neighbours. It is regrettable that, as we celebrate 70 years since the founding of the United Nations, the conflict remains unresolved. Tanzania subscribes to and supports the two-State solution, with the State of Israel and a sovereign, contiguous and viable State of Palestine living side by side in peace, security, harmony, mutual recognition, trust and cooperation. We believe it is possible and achievable. All that is required of us is to redouble our efforts.
Another outstanding issue for the Organization is that of Western Sahara, a matter that must not be left unresolved. The lack of action on the part of the United Nations to implement its decisions in the matter is both regrettable and incomprehensible. The people of Saharawi have waited far too long for an opportunity to determine their fate and future. Let this Organization muster the political will and pluck up the courage to do what it decided long ago to do. At 70, the United Nations is old enough and has accumulated enough wisdom and experience to put this matter to rest. Please, let us do it.
On 20 September 2006 I stood at this rostrum (see A/61/PV.13) for the first time and addressed the General Assembly as the newly elected fourth President of my dear country, the United Republic of Tanzania. Today I stand here to bid farewell, as I prepare to leave office upon the completion of my two-term mandate, in accordance with the Tanzanian Constitution. I thank all my colleagues in the Assembly for the invaluable support and cooperation they have extended to me, my Administration and my country over the past 10 years of our work together. Kindly be assured that I will always value each and every contribution. I feel proud to have had the opportunity to work with all Member States to promote the ideals of the United Nations and to contribute to the pursuit of world peace, security, stability and development.
As I take my leave, I would like to assure the Assembly that Tanzania will remain a faithful Member and an unwavering supporter of the United Nations. I am confident that Members will find in my successor a likeable and dependable friend and ally. Please accord him or her — I should add that we have a female candidate for the presidency of Tanzania — the necessary support and cooperation in fulfilling his or her duties and responsibilities.
The road ahead for peace, security and development remains challenging but worth the journey. It requires our renewed resolve and the reaffirmation of our commitment to the ideals, values and principles set down by the founding fathers of the United Nations seven decades ago in San Francisco. All nations, individually and collectively, should endeavour to promote them, as we have been doing for the past 70 years. It can be done. The international community must play its part.
